DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to change the distal/proximal portion of the tubular member to the “distal portion” and the “proximal portion” is acknowledged.
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
Applicant has amended claims 1 and 10 to recite that the flexible member [i.e. the flexible proximal portion of a tubular member (claim 10) is axially and radially compressed in the second, compressed, configuration. Applicant argues that Gunderson, Amisar, and Carlson fails to disclose a second configuration wherein the flexible member is radially and axially compressed and states that the following prior arts are either silent about being radially compressed (Gunderson and Amisar) or that they radially expand during the second configuration and therefore cannot be radially compressed (Gunderson).
Examiner respectfully disagrees. In the written description of the instant application, when describing the “proximal portion” it recites that it is “axially and/or radially adjustable” (see page 8 lines 17-27 and page 9 lines 23-31). Furthermore, in Figs. 5B and 5C (page 11 lines 15-20), of the instant application it is noted that in order to advance the balloon through the proximal portion of the loading tool one must engage, grip, compress the balloon through the proximal portion (18) of the loading tool which is the cause of the radial compression in the second configuration; thereby the user or any tool that is used to grip/engage the proximal portion (18) of the loading tool is the force applying radial compression to the proximal portion of the loading tool i.e. the flexible member in order to maneuver 
Gunderson discloses that the proximal portion of the tube body [interpreted as the flexible member] is formed from a material that can be rolled upon itself, folded, crumpled, or otherwise shortened (para. 0035). This may also include forming proximal portion from a relative thin sleeve of material that can be manipulated by a clinician so that loading tool may be shortened (para. 0035). Further Gunderson discloses that the loading tool is formed from flexible polymers such as polyolefin, nylon, polypropylene (para. 0049) [just like in the instant application; see page 8 lines 17-31 and page 9 lines 1-10 of the instant application]. In order to facilitate maneuvering of a medical device, the device of Gunderson moves from a first, elongated configuration to a shorted configuration [axially compressed]. Since the device of Gunderson teaches all of the structural elements in the same arrangement as claimed, the device of Gunderson would be fully capable of being radially compressed by having the user or a tool to grip/engage the flexible member (as disclosed in instant application; see page 9 lines 11-16 and page 11 lines 1-20) . 
Amisar discloses in para. 0068, the step of grasping lateral slides of the flexible sleeve [causing radial compression], distally pushing the flexible sleeve (11) [causing axial compression] such that the elastic portion (11b) is pressed against inserter head (12) whole portion of a catheter tube (15) is distally advanced in a passed of the inserter head (12). Amisar also discloses that the flexible sleeve (11) formed by a flexible thermoplastic type of material, such as silicon, rubber, AVA, polyethylene, silicone (para. 0079) which includes the flexible polymer disclosed in the instant application (see page 8 lines 17-31 and page 9 lines 1-10 of the instant application) . Since the device of Amisar teaches all of the structural elements in the same arrangement as claimed, the device of Amisar would be fully capable of being radially compressed by having the user or a tool to grip/engage the flexible member as described in para. 0068 of Amisar. 
. 

Specification
The disclosure is objected to because of the following informalities:
Page 11, line 11, recites “FIGs. 5 A-5D” which should read “FIGs. 5A-5D”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10, 11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al. (US 2014/0074022) [hereinafter Gunderson].
Regarding claim 1, Gunderson discloses a loading tool (110) for use with a medical device (abstract; see Fig. 4), the loading tool comprising:
a tubular member (Fig. 2) having a lumen extending therethrough (shown in Fig. 1), the tubular member including a distal portion (112) and a proximal portion (114);
wherein the proximal portion (114) includes a flexible member (not labeled; shown in Figs. 2 and 3), the flexible member is adjustable between a first configuration and a second configuration (para. 0037; figs. 2-3), the flexible member is axially compressed (see Fig. 3) when in the second configuration relative to when the flexible member is in the first configuration (see Fig. 2);
and wherein the distal portion (112) is configured to engage a valve (138) in communication with a lumen of a medical device (balloon catheter (126)) (see Fig. 6; para. 0041).
Regarding the limitation of the flexible member also being radially compressed in the second configuration, it is noted in the instant application that the radially compression is a result of a tool or a user gripping/engaging the flexible member in order to maneuver a medical device through the lumen of the flexible member (see page 9 lines 11-16 and page 11 lines 1-20). It is further noted that the flexible member in the instant application is formed from either a flexible polymer, a flexible braid, or a flexible polymer disposed over a flexible braid (see page 8 lines 17-31 and page 9 lines 1-10 of the instant application). Gunderson discloses that the flexible member in the prior art reference is formed 
Regarding claim 3, Gunderson discloses wherein the distalmost section of the distal portion (112) includes a distal tip portion configured to be at least partially received within the valve (shown in Fig. 6). 
Regarding claim 4, Gunderson discloses wherein the first configuration is an expanded configuration (see Fig. 2) and the second configuration is a compressed configuration (see Fig. 3).
Regarding claim 5, wherein the flexible member (not labeled; shown in Figs. 2 and 3) is biased toward one of the first configuration and the second configuration [it is inherent that the flexible member is biased toward the first “elongated” configuration since the second “shortened” configuration is acquired when the flexible member is manipulated by the user (para. 0035)].
Regarding claim 6, Gunderson discloses wherein a proximal end of the distal portion [of the tubular member] is coupled to a distal end of the proximal portion [of the tubular member] (see Fig. 2).
Regarding claim 8, Gunderson discloses that the flexible member can be made from polyolefin, nylon, or polypropylene (see par. 0049, which discloses that the loading tool, which includes the flexible member, may be made from these materials).
Regarding claim 10, Gunderson discloses a loading tool (110) for use with a medical device (abstract; see Fig. 4), the loading tool comprising:
a tubular member (see Fig. 2) configured to be disposed about a medical device (balloon catheter (126)) (see Fig. 4), the tubular member including a distal portion (112) and a proximal portion (114);
wherein a distal end of the distal portion (112) is configured to engage an introducer device (136) (shown in Fig. 6) (para. 0041); and
wherein the proximal portion (114) is configured to be axially compressed (Fig. 3) when adjusting the proximal portion (114) from an expanded configuration and a compressed configuration (see Figs. 2 and 3) (para. 0037).
Regarding the limitation of the flexible member also being radially compressed in the second configuration, it is noted in the instant application that the radially compression is a result of a tool or a user gripping/engaging the flexible member in order to maneuver a medical device through the lumen of the flexible member (see page 9 lines 11-16 and page 11 lines 1-20). It is further noted that the flexible member in the instant application is formed from either a flexible polymer, a flexible braid, or a flexible polymer disposed over a flexible braid (see page 8 lines 17-31 and page 9 lines 1-10 of the instant application). Gunderson discloses that the flexible member in the prior art reference is formed from a material that can be rolled upon itself, folded, crumpled, or otherwise shortened (para. 0035). This may also include forming proximal portion from a relative thin sleeve of material that can be manipulated by a clinician so that loading tool may be shortened (para. 0035). Further Gunderson discloses that the loading tool is formed from flexible polymers such as polyolefin, nylon, polypropylene 
Regarding claim 11, Gunderson discloses wherein the proximal portion (114) includes a flexible member (not labeled; shown in Fig. 2). Gunderson further discloses that the flexible member can be made from polyolefin, nylon, polypropylene (see par. 0049, which discloses that the loading tool, which includes the flexible member, may be made from these materials).
Regarding claim 13, Gunderson discloses wherein an inner diameter of a lumen of the proximal portion (114) [of the tubular member](shown in Fig. 1) is configured to adjust as the proximal portion adjusts between the expanded configuration (shown in Fig. 2) and the compressed configuration (shown in Fig. 3).
Regarding claim 14, Gunderson discloses wherein the proximal portion (114) is configured to return to the expanded configuration after being adjusted to the compressed configuration [Note: the proximal portion of the tubular member is free to shift from the elongated to the compressed configuration under the users discretion (para. 0004 and 0037)].
Regarding claim 15, Gunderson discloses .
Claims 1 and 2 are rejected under are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amisar et al. (US 2009/0306591) [hereinafter Amisar].
Regarding claim 1, Amisar discloses a catheter insertion apparatus (10) for use with a medical device (abstract; see Fig. 1A), the loading tool comprising: 
a tubular member (shown in Fig. 1A-C) having a lumen extending therethrough (para. 0067), the tubular member including a distal portion (inserter head (12)) and a proximal portion (flexible sleeve (11)) (shown in Fig. 1C);
wherein the proximal portion (11) includes a flexible member (resilient/elastic portion (11b), the flexible member (11b) is axially and radially adjustable between a first configuration and a second configuration (para. 0068), the flexible member is radially compressed and axially compressed when in the second configuration relative to when the flexible member is in the first configuration [Note: para. 0068 of Amisar describes the step of grasping lateral slides of the flexible sleeve [causing radial compression], distally pushing the flexible sleeve [causing axial compression] such that the elastic portion (11b) is pressed against inserter head (12) whole portion of a catheter tube (15) is distally advanced in a passed of the inserter head (12)] ;
and wherein the distal portion (12) is configured to engage a valve (adapter (13)) in communication with a lumen of a medical device (catheter tube (15)) (see Fig. 1C para. 0068 and 0070).
Regarding claim 2, Amisar discloses wherein the distal portion (12) has an inner diameter and an outer diameter (shown in Fig. 1C), the inner diameter (begins at annular protrusion (12d) and ends at distal connecting means (12c) of inserter head (12)) includes a taper toward a distal end of the distal portion (12) of the tubular member (see Fig. 1C).
Claims 1, 7, 9, 10, and 12 are rejected under are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (2002/0035373) [hereinafter Carlson].
Regarding claim 1, Carlson discloses a loading tool for use with a medical device (abstract; see Figs. 2C-D), the loading tool comprising: 
a tubular member (shown in Fig. 1) having a lumen extending therethrough (shown in Fig. 2C-D), the tubular member including a distal portion (handle (20)) and a proximal portion (expandable sleeve (12)) (shown in Fig. 1);
wherein the proximal portion (12) includes a flexible member (not labeled; shown in Fig. 1 and 2C-D), the flexible member is adjustable between a first configuration and a second configuration (para. 0012 discloses that radial expansion of the sleeve causes axial shortening; therefore the flexible member can be adjusted between an non-expanded, “elongated” configuration and an expanded, “shortened”, configuration) (see Figs. 2C and 2D; para. 0028), the flexible member is axially compressed when in the second configuration relative to when the flexible member is in the first configuration (see Figs. 2C and 2D; para. 0028).
and wherein the distal portion (20) is configured to engage a valve (34; mislabeled in fig. 1 as “36” and discussed in par. [0026]) in communication with a lumen of a medical device (dilator (14)) (see Figs. 1 and 2E) (para. 0023 and 0026).
Regarding the limitation of the flexible member also being radially compressed in the second configuration, it is noted in the instant application, the proximal portion (18) of the tubular member [including the flexible member (19)] also radially expands when the proximal portion (18) is axially shortened (see Figs. 3 and 5C) and that the radially compression is a result of a tool or a user gripping/engaging the flexible member in order to maneuver a medical device through the lumen of the flexible member (see page 9 lines 11-16 and page 11 lines 1-20). It is further noted that the flexible member in the instant application is formed from either a flexible polymer, a flexible braid, or a flexible polymer disposed over a flexible braid (see page 8 lines 17-31 and page 9 lines 1-10 of the instant application). Carlson discloses that the radially expandable sleeve may have a plastically deformable 
Regarding claim 7, Carlson discloses wherein the flexible member [of expandable sleeve (12)] comprises a flexible braid (expandable tubular braid) (para. 0024).
Regarding claim 9, Carlson discloses wherein the flexible member [of expandable sleeve (12)] comprises a flexible braid (expandable tubular braid) and a flexible polymer material (polyethylene) disposed on the flexible braid (para. 0024).
Regarding claim 10, Carlson discloses a loading tool for use with a medical device (abstract; see Figs. 2C-D), the loading tool comprising:
a tubular member (see Fig. 3) configured to be disposed about a medical device (dilator (14)) (see Figs. 1 and 2E) (para. 0023 and 0031), the tubular member including a distal portion (handle (20)) and a proximal portion (expandable sleeve (12)) (shown in Fig. 1) [The examiner notes that the embodiment of Figs. 3-5 is considered to anticipate the claims; however, Fig. 1 is referenced for like features that are not shown in Figs. 3-5];

wherein the proximal portion (52) is configured to be axially compressed when adjusting the proximal portion (12) from an expanded [interpreted as “elongated”] configuration and a compressed configuration (see Figs. 4B-C) (para. 0012 discloses that radial expansion of the sleeve causes axial shortening; therefore the flexible member can be adjusted between an expanded, “elongated”, configuration and a non-expanded, “compressed”, configuration) (see Figs. 4B-C).
Regarding the limitation of the flexible member also being radially compressed in the second configuration, it is noted in the instant application, the proximal portion (18) of the tubular member [including the flexible member (19)] also radially expands when the proximal portion (18) is axially shortened (see Figs. 3 and 5C) and that the radially compression is a result of a tool or a user gripping/engaging the flexible member in order to maneuver a medical device through the lumen of the flexible member (see page 9 lines 11-16 and page 11 lines 1-20). It is further noted that the flexible member in the instant application is formed from either a flexible polymer, a flexible braid, or a flexible polymer disposed over a flexible braid (see page 8 lines 17-31 and page 9 lines 1-10 of the instant application). Carlson discloses that the radially expandable sleeve may have a plastically deformable body and further teaches that the plastically deformable radially expandable sleeves will also be reinforced with the braid (like in the instant application; see page 8 lines 17-31 and page 9 lines 1-10 of the instant application). The braid may be covered with a flexible polymer such as PTFE (a flexible polymer; like in the instant application) (see para. 0013 of Carlson). Therefore, because the device of Carlson teaches all of the structural elements in the same arrangement as claimed including the same material and the same structural ability to transition from the first configuration to the second configuration, the device of Carlson would be fully capable of being axially and radially compressed by having the user or the tool to grip/engage the proximal portion (12) of the tubular member (shown in 
Regarding claim 12, Carlson discloses wherein the proximal portion (52) includes a flexible member (expandable tubular braid), the flexible member comprising a metal braid (stainless steel) (para. 0024).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                    
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771